DETAILED ACTION
	This Office action is in response to the Amendment filed on August 19, 2021. Claims 1-6, 8-14, and 16-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on June 25, 2021 was received and considered by the Examiner. 
The references lined through had previously been cited in the Information Disclosure Statement filed on October 17, 2018 and were already made of record.
Drawings
The drawings were received on August 19, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 10-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 598,329 (Starr).
Regarding Claim 1, Starr discloses (p. 1 line 11-p. 2 line 21; Figs. 1-10) a rim assembly for a bicycle wheel, the rim assembly comprising: a rim (A) comprising: a radially inner portion (shown generally at A of Figs. 1-5) disposed along an inner circumference of the rim; a first sidewall (shown on the left hand side of the rim A of Figs. 1-5); a second sidewall (shown on the right hand side of the rim A of Figs. 1-5) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (it can be seen in Figs. 1-5 that the sidewalls 
Regarding Claim 2, Starr discloses the rim assembly of claim 1, as discussed above. Starr further discloses (p. 1 lines 94-98; Figs. 5-6) the one or more openings (perforations b) are disposed on alternating sides of a centerline of the rim (A).
Regarding Claim 3, Starr discloses the rim assembly of claim 1, as discussed above. Starr further discloses (p. 1 lines 11-37) the cover (band B) is made of a different material than the rim (A).
Regarding Claim 4, Starr discloses the rim assembly of claim 1, as discussed above. Starr further discloses (p. 1 lines 48-61; Figs. 1-10) the cover (band B) has a first surface (bottom surface on which serrations a are formed) and a second surface (shown generally at B of Figs. 1-5) opposite the first surface, the first surface of the cover abutting a surface of the rim at least partially defining the well (it can be seen that the bottom surface of the band B abuts the well portion of the rim A).
Regarding Claim 6, Starr discloses the rim assembly of claims 1 and 4, as discussed above. Starr further discloses (p. 1 lines 62-98; Figs. 1-6) the one or more openings (perforations b and c) extend entirely through the cover (band B), from the first surface of the cover to the second surface of the cover (it can be seen in Figs. 1-6 that the perforations b and c extend from the surface of the band B abutting the rim A to the radially outer surface).
Regarding Claim 10, Starr discloses the rim assembly of claim 1, as discussed above. Starr further discloses (p. 1 lines 94-98; Figs. 5-6) the cover (band B) is a first cover, wherein the rim further comprises a second cover (second band B) disposed in the well of the rim, the second cover including one or more openings (perforations b) that extend at least partially through the second cover, and wherein the second cover abuts the first cover or is adjacent to the first cover (the bands are side by side).
Regarding Claim 11, Starr discloses the rim assembly of claim 1, as discussed above. Starr further discloses (p. 1 lines 48-57) the cover (band B) is a hoop that extends around the rim (A).
Regarding Claim 12, Starr discloses (p. 1 line 11-p. 2 line 21; Figs. 1-10) a cover for one or more spokes extending through a rim for a bicycle, the cover (band B) comprising: a body having a first surface (bottom surface on which serrations a are formed) and a second surface (shown generally at B of Figs. 1-5) opposite the first surface, the body being positionable within a well of the rim, such that at least a portion of the first surface of the body abuts a surface at least partially defining the well (it can be seen in Figs. 1-5 that the band B abuts the concave well portion of the rim A), wherein the body includes one or more openings (perforations b and c) extending from the first surface of the body, into the body.
Regarding Claim 16, Starr discloses the cover of claim 12, as discussed above. Starr further discloses (p. 1 lines 48-57) the body (band B) is a continuous hoop.
Claim(s) 1, 3-6, 11-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170157981 A1 (Satterthwaite), cited in the IDS filed on October 17, 2018.
Regarding Claim 1, Satterthwaite discloses a rim assembly for a bicycle wheel, the rim assembly comprising (Para. [0077]; Figures 1-7, rim assembly 110): a rim (202) comprising (Para. [0078]): a radially inner portion disposed along an inner circumference of the rim (Figure 5, spoke face 206); a first sidewall (208); a second sidewall (208) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (Para. [0078]); and a radially outer tire engaging portion (Figures 4-7, tire channel 212) disposed along an outer circumference of the 
Regarding Claim 3, Satterthwaite discloses the rim assembly of claim 1, as discussed above. Satterthwaite further discloses (Para. [0078]) the cover (rim strip 204) is made of a different material than the rim (202).
Regarding Claim 4, Satterthwaite discloses the rim assembly of claim 1, as discussed above. Satterthwaite further discloses the cover has a first surface and a second surface opposite the first surface (it can be seen in Figures 6-7 that the rim strip 204 has two opposite surfaces), the first surface of the cover abutting a surface of the rim at least partially defining the well (Para. [0079-0080]; it can be seen in Figures 6-7 that a surface of the rim strip 204 is seated in the rim drop 602).
Regarding Claim 5, Satterthwaite discloses the rim assembly of claims 1 and 4, as discussed above. Satterthwaite further discloses the first surface of the cover is attached to the surface of the rim at least partially defining the well with an adhesive (Para. [0078]).
Regarding Claim 6, Satterthwaite discloses the rim assembly of claims 1 and 4, as discussed above. Satterthwaite further discloses (Para. [0082]; Fig. 7) the one or more openings (valve opening 704) extend entirely through the cover (rim strip 204), from the first surface of the cover to the second surface of the cover (it can be seen in Fig. 7 that the valve opening 704 extends from the surface of the rim strip abutting the rim to the radially outer surface).
Regarding Claim 11, Satterthwaite discloses the rim assembly of claim 1, as discussed above. Satterthwaite further discloses the cover is a hoop that extends around the rim (Para. [0078]; Figure 5 shows the rim strip 204 is a hoop).
Regarding Claim 12, Satterthwaite discloses a cover for one or more spokes extending through a rim for a bicycle, the cover comprising (Para. [0077-0078]; Figures 1-7, rim strip 204): a body having a first surface and a second surface opposite the first surface (it can be seen in Figures 6-7 that the rim strip 204 has two opposite surfaces), the body being positionable within a well (rim drop 602) of the rim (202), such that at least a portion of the first surface of the body abuts a surface at least partially defining the well (Para. [0079-0080]; it can be seen in Figures 6-7 that a surface of the rim strip 204 is seated in the rim drop 602), wherein the body includes one or more openings extending from the first surface of the body, into the body (Para. [0082]; Figure 7, valve opening 704).
Regarding Claim 16, Satterthwaite discloses the cover of claim 12, as discussed above. Satterthwaite further discloses the body is a continuous hoop (Para. [0078]; Figure 5 shows the rim strip 204 is a hoop).
Regarding Claim 17, Satterthwaite discloses the cover of claims 12 and 16, as discussed above. Satterthwaite further discloses the continuous hoop is made of an elastic material (Para. [0078]).
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,043,373 (Durham).
Regarding Claim 12, Durham discloses a cover for one or more spokes extending through a rim for a bicycle, the cover comprising (Col. 2 lines 17-30; Figures 1-5, rim strip 12 or rim strip 51): a body having a first surface and a second surface opposite the first surface (it can be seen in Figures 1-3 that the rim strip 12 has a surface abutting the rim 2 and another surface facing outward over the spoke nipple 6), the body being positionable within a well of the rim, such that at least a portion of the first surface of the body abuts a surface at least partially defining the well (it can be seen in Figure 3 that the 
Regarding Claim 14, Durham discloses the cover of claim 12, as discussed above. Durham further discloses the second surface has a first edge and a second edge opposite the first edge (Figure 5, free ends 53 are at opposite ends of the rim strip 51), wherein the one or more openings are one or more cutouts at the first edge of the second surface or the second edge of the second surface, respectively (Col. 2 lines 23-30; it can be seen in Figure 5 that there is a hook 52 at each free end 53).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007023220 A1 (Tien).
Regarding Claim 19, Tien discloses (Para. [0005], [0031]-[0044] of translation; Figs. 2-14) a wheel for a bicycle, the wheel comprising: a central hub (not shown but spokes attach to hub) configured for rotational attachment to the bicycle; a plurality of spokes (shown in Figs. 4 and 8-14) attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes; a rim (10) comprising: a radially inner portion (shown generally at mounting holes 12 of Figs. 2-14) disposed along an inner circumference of the rim, the plurality of spokes being attached to the radially inner portion (at mounting hole 12); a first sidewall (radially extending wall shown on the left side of Figs. 4 and 8-13); a second sidewall (radially extending wall shown on the right side of Figs. 4 and 8-13) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; a radially outer tire engaging portion disposed along an outer circumference of the rim, the radially outer tire engaging portion extending from the first sidewall and the second sidewall, respectively (the radially outer tire engaging portion can be seen in Fig. 4 where the tire 20 attaches to the sidewalls of the rim 10); and a rim bed opposite the radially inner portion, the rim bed being between the first sidewall and the second sidewall and defining a well (inner wall 11), wherein the plurality of spokes extend through the radially inner portion, such that portions of .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite.
Regarding Claim 8, Satterthwaite discloses the rim assembly of claims 1 and 4, as discussed above.
Satterthwaite does not disclose a maximum thickness of the cover, between the first surface of the cover and the second surface of the cover, is between two millimeters and eight millimeters.
However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim strip disclosed by Satterthwaite to have a thickness between two millimeters and eight millimeters because selecting these dimensions would be considered routine optimization of the performance characteristics of the cover. For example, a wheel with a high pressure tire would require a thicker cover to maintain air retention than a wheel with a lower pressure tire. It has been held that where the general conditions for a claim are disclosed in the 
Regarding Claim 13, Satterthwaite discloses the cover of claim 12, as discussed above.
Satterthwaite does not disclose a maximum thickness between the first surface and the second surface is at least two millimeters.
However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim strip disclosed by Satterthwaite to have a thickness of at least two millimeters because selecting this dimension would be considered routine optimization of the performance characteristics of the cover. For example, a wheel with a high pressure tire would require a thicker cover to maintain air retention than a wheel with a lower pressure tire. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 18, Satterthwaite discloses the cover of claims 12 and 16, as discussed above. Satterthwaite further discloses the cover, or rim strip, is made of an elastomer material, such as rubber (Para. [0004)).
Satterthwaite does not explicitly disclose the rim strip is made of ethylene propylene diene monomer (EPDM) rubber, ethylene-vinyl acetate (EVA), neoprene, a thermoplastic, a fiber reinforced plastic, an elastomeric polymer, or any combination thereof.
However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim strip disclosed by Satterthwaite to be made of one or more of the listed materials because it would be considered a routine design choice depending on desired performance characteristics and cost of material. For example, EPDM might be chosen over neoprene if cost is the deciding factor.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr.
Regarding Claim 9, Starr discloses the rim assembly of claims 1 and 4, as discussed above. Starr further discloses (p. 1 lines 48-98; Figs. 1-6) the second surface of the cover (band B) has a first edge and a second edge opposite the first edge (it can be seen in Figs. 1-6 that the band B has opposite edges in the lateral direction), wherein the one or more openings (perforations b) include a first opening and a second opening (plurality of perforations b).
Starr does not disclose the first opening is at the first edge of the second surface or closer to the first edge of the second surface than the second edge of the second surface, and the second opening is at the second edge of the second surface or closer to the second edge of the second surface than the first edge of the second surface.
However, it can be seen in Fig. 6 that the bands B have staggered perforations b, wherein one perforation b is closer to a first lateral side of the rim than a second lateral side, and a perforation of the other band is closer to the second lateral side of the rim than the first lateral side.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the singular band of Fig. 1 of Starr to have staggered perforations, such as taught in the embodiment of two adjacent bands of Fig. 6, in order to align the perforations with the spoke holes of the rim. This teaching would result in the claimed limitation of a first opening closer to the first edge of the second surface than the first edge of the second surface and the second opening closer to the second edge of the second surface than the first edge of the second surface.
Response to Arguments
Applicant's arguments filed on August 19, 2021 have been fully considered but they are not persuasive.
Applicant argues Satterthwaite does not disclose the limitation of amended claim 1, wherein one or more openings extend at least partially through the cover, and the one or more openings are disposed in the well of the rim and aligned with an opening extending through the rim. However, Satterthwaite does disclose this limitation, as shown in Fig. 7 and discussed above. 
Independent claim 12 was not amended or separately argued and therefore the rejection is considered proper for the same reasons as set forth in the previous Office action.
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617